Exhibit 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

This AGREEMENT is entered into by and between FCStone, Group, Inc., and William
J. Dunaway.

1. Employment. FCStone Group, Inc., (hereinafter referred to as “Employer”)
employs William J. Dunaway (hereinafter referred to as “Executive”) as Chief
Financial Officer of Employer, and EXECUTIVE accepts full-time employment, upon
the terms and conditions set forth in this Agreement. For purposes of this
Agreement, while Employer shall be the EXECUTIVE’s employer of record, the term
“Employer” shall be defined as including Employer’s subsidiaries as the context
requires. The agreements contained herein are in consideration of EXECUTIVE’s
continued employment, and are in place of all previously established agreements
and understandings between the Employer, its subsidiaries and EXECUTIVE, whether
or not specifically mentioned in this Agreement.

2. Annual Review. EXECUTIVE’s performance shall be reviewed annually by the
Chief Executive Officer (the “CEO”). As part of the review, the CEO shall review
EXECUTIVE’s Base Salary and may recommend to the Compensation Committee of
Employer’s Board of Directors an increase to EXECUTIVE’s Base Salary. Such
review shall be completed and communicated to EXECUTIVE between the end of
Employer’s fiscal year and the annual meeting of the Board.

3. Term of Employment. The term of EXECUTIVE’s employment under this Agreement
(“Term”) shall begin on September 1, 2008 and shall end on August 31, 2010. The
Term may be extended by agreement of the parties. During the Term, Employer’s
employment under this Agreement can be terminated by Employer or EXECUTIVE
pursuant to Paragraphs 9 and 10, respectively.

4. Compensation and Benefits. As compensation for all services by EXECUTIVE
under this Agreement, EXECUTIVE shall be entitled to the following compensation
during the Term:

a. Base Salary. EXECUTIVE shall be paid an annualized Base Salary of at least
$200,000. EXECUTIVE’s Base Salary shall be payable in accordance with Employer’s
regular payroll practices and shall be subject to applicable required
withholding and authorized deductions. Execution of this Agreement by EXECUTIVE
shall constitute written authorization for Employer to make the withholdings
from EXECUTIVE’s compensation as provided by this Sub-paragraph 4(a).

b. Annual Bonus Opportunity. Employer agrees that EXECUTIVE shall be eligible to
earn an annual performance bonus (“Annual Bonus”) from Employer with respect to
each fiscal year of Employer that ends during the Term, subject to the terms and
conditions as set by the Board or Compensation Committee. Prior to or within the
first 3 months of each fiscal year, the Compensation Committee, in consultation
with the CEO, shall identify the performance and other bonus eligibility
criteria by which

 

1



--------------------------------------------------------------------------------

EXECUTIVE’s bonus eligibility shall be determined for that fiscal year. The
amount of any such Annual Bonus shall be determined by the Board or the
Compensation Committee in its discretion, consistent with Employer’s
performance, EXECUTIVE’s contribution to Employer’s performance and any other
bonus eligibility criteria set for that fiscal year. The Annual Bonus, if any,
shall be payable within 60 days of the end of the fiscal year in which it was
earned. In order to be eligible to receive the Annual Bonus for a given fiscal
year, EXECUTIVE must be employed on the last day of the fiscal year in which the
Annual Bonus was earned.

c. Long-Term Incentive Awards. Employer further agrees that EXECUTIVE shall be
eligible to earn annual long-term incentive (“LTI”) compensation with respect to
each fiscal year of Employer that ends during the Term, subject to the terms and
conditions as set by Employer in the FCStone Group, Inc. Executive Long Term
Incentive Plan in effect for the then current fiscal year. Prior to or within
the first 3 months of each fiscal year, the Compensation Committee shall
identify the performance and other eligibility criteria by which EXECUTIVE’s LTI
award shall be determined for that fiscal year. Employer, in its discretion,
shall decide whether the annual LTI will be awarded in the form of a Full-Value
Award, such as restricted stock, or in the form of an Appreciation-Only Award,
such as stock settled stock appreciation rights, or as a combination of
Full-Value Awards and Appreciation-Only Awards. If the annual LTI award is an
equity-based award, then the calculation to determine the number of shares
underlying the Full-Value Award and/or the Appreciation-Only Award shall be
determined by calculating the “fair value” of such award in accordance with
Statement of Financial Accounting Standards No. 123R. The LTI award, if any,
shall be awarded within 90 days of the end of the fiscal year in which it was
earned, and shall vest 25% on each of the first 4 anniversaries of the date of
grant. If the LTI award is an Appreciation-Only Award, the exercise price of
such award shall be the fair market value of a share of Employer’s common stock
on the date of grant. In order to be eligible to receive the LTI award for a
given fiscal year, EXECUTIVE must be employed on the last day of the fiscal year
in which the LTI award was earned. The parties agree that, with respect to
EXECUTIVE, this Sub-paragraphs 4(b and c) replace and supersede any previous
long-term or short-term incentive plans, programs or policies of Employer or its
affiliates in which EXECUTIVE has been eligible in the past.

d. Executive Benefits. EXECUTIVE will be eligible to participate in all employee
and executive pension and welfare benefit plans and programs, fringe benefits
and perquisites generally available to Employer’s senior executives, as amended
from time to time. EXECUTIVE will have access to the company aircraft for
business travel as stipulated by company policy and procedures. To the extent
that EXECUTIVE is not using the company aircraft, EXECUTIVE may be entitled to
fly first class or business class for company business with the prior approval
of the CEO.

e. Expenses. EXECUTIVE may incur reasonable expenses in carrying out his duties
and responsibilities under this Agreement and for promoting Employer’s business,
including expenses for entertainment, travel and similar items. Subject to
applicable tax and other laws, Employer will reimburse EXECUTIVE for all such
reasonable expenses upon EXECUTIVE’s periodic presentation of an itemized
account of such expenditures, with substantiation, in accordance with Employer’s
regular policies as established from time to time.

 

2



--------------------------------------------------------------------------------

f. Paid Time Off. EXECUTIVE shall be entitled to earn and carry-over Paid Time
Off (“PTO”) pursuant to Employer’s then-current PTO policy, but in no event
shall EXECUTIVE be entitled to earn less than 20 days of PTO per year and carry
over up to 10 days of unused PTO to be used in the next calendar year. The
scheduling of EXECUTIVE’s PTO shall be scheduled in consultation with the CEO
and shall be scheduled to be consistent with and not conflict with EXECUTIVE’s
duties.

g. Leaves of Absence. EXECUTIVE shall be granted leaves of absence for sickness,
medical conditions of EXECUTIVE or members of his family, jury duty, military
training and other reasons deemed appropriate by Employer, as governed by
Employer’s then- current policies.

5. Titles, Duties and Responsibilities, Reporting. During the Term, EXECUTIVE
shall serve as Employer’s Chief Financial Officer or with a comparable title,
position and duties and also shall serve as an officer of such other
subsidiaries of Employer as the CEO or Board shall direct. EXECUTIVE shall be
responsible for the general financial management and operation of Employer and
shall have such other duties as may be from time to time reasonably and lawfully
be assigned by the CEO or Board. EXECUTIVE shall report directly to the CEO and
may have some reporting responsibilities to the Board.

6. Scope of Service. EXECUTIVE shall devote substantially all of his entire
time, attention and energies to Employer’s business and shall not during the
Term be engaged in any other business activity whether or not such business
activity is pursued for gain, profit or other pecuniary advantage, without the
written permission of Employer However, EXECUTIVE may invest and manage his
personal assets in such form or manner as will not require EXECUTIVE’s services
in the operation of the affairs of the companies in which such investments are
made. Additionally, EXECUTIVE may participate in corporate, trade organization
or charitable board memberships that do not materially conflict with his
employment with Employer or materially interfere with his employment duties,
provided that EXECUTIVE first discloses any such proposed memberships to
Employer.

7. Compliance with Laws, Regulations, Rules and Policies. During the Term,
EXECUTIVE shall perform EXECUTIVE’s duties faithfully and diligently and in
compliance with all applicable laws, regulations, Employer policies, handbooks,
and manuals, and reasonable and lawful direction from the Board. Such compliance
with laws and regulations shall include, but not be limited to, compliance with
the Commodity Exchange Act, the rules and regulations of the Commodity Futures
Trading Commission, and the rules and regulations of all exchanges and clearing
corporations on which Employer or other FCStone companies transact business.
EXECUTIVE shall also comply with all Employer policies respecting ethics,
trading in Employer and affiliated companies’ stock, and all applicable rules
and regulations of the Securities and Exchange Commission.

 

3



--------------------------------------------------------------------------------

8. Indemnification. EXECUTIVE shall be entitled to indemnification by Employer
in accordance with the provisions of Employer’s by-laws and the implementing
Board resolutions in effect at the time indemnification is requested.

9. Termination by Employer. During the Term, Employer may terminate EXECUTIVE’s
employment if any one or more of the following shall occur:

(a) Death. EXECUTIVE shall die during the Term; provided, however, that
EXECUTIVE’s legal representatives shall be entitled to receive (1) EXECUTIVE’s
Base Salary and reimbursable business expenses incurred up through the date of
EXECUTIVE’s death; (2) earned but unpaid Annual Bonus, if any, due EXECUTIVE
under this Agreement; (3) a pro-rata Annual Bonus based on actual bonus,
determined and paid out at the end of the fiscal year, with respect to the
fiscal year of Employer during which death occurs; and (4) any other vested and
accrued compensation and benefits due EXECUTIVE under this Agreement or other
plan, or policy of Employer. Upon EXECUTIVE’s death, he shall become fully
vested in all LTI awards, stock awards options and similar equity rights, and
all such rights shall become immediately exercisable and remain exercisable for
one year from the date of EXECUTIVE’s death.

(b) Disability. EXECUTIVE shall become physically or mentally disabled, by
meeting the definition of disability under Employer’s Long- Term Disability
Insurance Policy (“LTD Policy”)or, if there is no LTD Policy, as determined by a
licensed physician mutually selected by Employer and EXECUTIVE that EXECUTIVE is
unable substantially to perform his duties and responsibilities hereunder for
(1) a period of 180 consecutive days; or (2) for shorter periods aggregating 180
days during any twelve-month period (collectively referred to as the “Disability
Period.”). In the event that Employer and EXECUTIVE cannot agree on a licensed
physician to make the disability determination, each party shall select a
licensed physician and the two licensed physicians shall select a third licensed
physician to make the disability determination for purposes of this provision.
Employer shall continue to pay EXECUTIVE his compensation, less any short term
disability (“STD) benefits or long-term disability (“LTD”) benefits that
EXECUTIVE receives through Employer’s STD or LTD policy or plan, benefits and
reimbursable business expenses up through the Disability Period. The last day of
the Disability Period shall be the date of termination of EXECUTIVE’s employment
for purposes of this Agreement. If Employer terminates EXECUTIVE’s employment
due to disability, EXECUTIVE shall receive (1) earned but unpaid Annual Bonus,
if any, due EXECUTIVE under this Agreement; (2) a pro-rata Annual Bonus based on
actual bonus, determined and paid at the end of the fiscal year, with respect to
the fiscal year of Employer during which disability occurs; and (3) any other
vested and accrued compensation and benefits due EXECUTIVE under this Agreement
or other plan or policy of Employer. Upon EXECUTIVE’s disability, he shall
become fully vested in all LTI awards, and stock awards options and similar
equity right and all such rights shall become immediately exercisable and remain
exercisable for one year from the date of EXECUTIVE’s date of termination.

 

4



--------------------------------------------------------------------------------

(c) For Cause. EXECUTIVE acts, or fails to act, in a manner that provides Cause
for termination of employment. For purposes of this Agreement, the term “Cause”
means (i) any material breach by EXECUTIVE of any material term of this
Agreement; (ii) the willful and continued failure of EXECUTIVE to perform his
duties hereunder; (iii) EXECUTIVE willfully engages in acts of misconduct that
materially impact the goodwill or business of Employer; (vi) EXECUTIVE willfully
breaches a fiduciary trust for personal profit; or (v) EXECUTIVE willfully
violates any law, rule or regulation; provided, however, that no termination
under (i) or (ii) above shall be effective unless the EXECUTIVE does not cure
such refusal or failure to Employer’s good faith satisfaction as soon as
practicable after Employer gives the EXECUTIVE written notice identifying with
specificity such breach or failure (and, in any event, within 30 calendar days
after receipt of such written notice). No act or failure to act on the part of
the EXECUTIVE shall be considered “willful” unless it is done, or omitted to be
done, by the EXECUTIVE in bad faith or without reasonable belief that his action
or omission was in the best interest of Employer.

Employer shall give EXECUTIVE written notice of its decision to terminate
EXECUTIVE’s employment for Cause and shall state the date of termination within
the notice. If Employer terminates EXECUTIVE’s employment for Cause, EXECUTIVE
only shall be entitled to be paid for any unpaid Base Salary, reimbursable
business expenses and any vested and accrued compensation and benefits due
EXECUTIVE under this Agreement or other plan or policy of Employer up through
the date of termination and shall be entitled to no further compensation and
benefits after the date of termination.

(d) Change of Control. In the event of a Change in Control (as defined in the
FCStone Group, Inc. Change in Control Severance Plan, as amended from time to
time (the “CIC Plan”), EXECUTIVE’s rights to payment upon Employer’s termination
of EXECUTIVE’s employment for other than Cause (as that term is defined in the
CIC Plan), Disability, or Death or EXECUTIVE’s termination of his employment for
Good Reason (as that term is defined in the CIC Plan) in connection with a
Change in Control shall be governed by the terms of the CIC Plan.

(e) Without Cause. If Employer terminates EXECUTIVE’s employment for any reason
other than as described in Sub-paragraphs 9(a)-(d), the termination shall be
deemed a termination Without Cause. Employer shall give EXECUTIVE written notice
of its decision to terminate EXECUTIVE’s employment Without Cause and shall
state the date of termination within the notice. In that event, EXECUTIVE shall
receive (1) any unpaid Base Salary and reimbursable business expenses due up
through the date of termination; (2) earned but unpaid Annual Bonus, if any, due
EXECUTIVE under this Agreement; (3) a pro-rata Annual Bonus based on actual
bonus, determined and paid at the end of the fiscal year, with respect to the
fiscal year of Employer during which the termination occurs; (4) a lump-sum cash
payment equal to 140% of EXECUTIVE’s current annual Base Salary; and (5) any
other vested and accrued compensation and benefits due EXECUTIVE under this
Agreement or other plan or policy of Employer. Upon EXECUTIVE’s termination
Without Cause, he shall become fully vested in all LTI awards, stock awards,
options and similar equity rights, and all such rights shall become immediately
exercisable and remain exercisable for 1 year from the date of EXECUTIVE’s
termination.

 

5



--------------------------------------------------------------------------------

10. Termination by EXECUTIVE. EXECUTIVE may terminate his employment under this
Agreement with or without Good Reason on 30 days written notice to Employer.
Termination by EXECUTIVE for “Good Reason” shall mean any of the following
occurring, without EXECUTIVE’s prior written consent, within the 60 day period
immediately preceding EXECUTIVE’s written notice to Employer of his intent to
terminate his employment (i) the assignment to EXECUTIVE of any duties
materially inconsistent with Paragraph 5, other than an isolated, insubstantial
and inadvertent action that is not taken in bad faith and is remedied by
Employer within a reasonable time after receipt of notice thereof from
EXECUTIVE; (ii) any requirement by Employer that the EXECUTIVE’s services be
rendered primarily at a location or locations other than within the greater Des
Moines or the greater Kansas City metropolitan area and for other than a de
minimis period of time; (iii) any material breach of this Agreement by Employer
that is not remedied by Employer as soon as practicable after EXECUTIVE provides
Employer with written notice identifying such breach or failure (and in any
event within 30 calendar days after receipt of such written notice); or (iv) any
failure by Employer to comply with any provision of Paragraph 4, other than an
isolated, insubstantial and inadvertent failure that is not taken in bad faith
and is remedied by Employer promptly after receipt of notice thereof from
EXECUTIVE.

In no event shall a termination of EXECUTIVE’s employment for Good Reason occur
unless EXECUTIVE gives written notice to Employer in accordance with Paragraph
17 stating with specificity the events or actions that constitute Good Reason (a
“Good Reason Notice”). In addition, EXECUTIVE shall provide the Good Reason
Notice to Employer during the 60-day period immediately following the date that
the events or actions constituting Good Reason first became known to EXECUTIVE.
EXECUTIVE shall provide Employer with an opportunity to cure (if curable) the
events or actions constituting Good Reason within a reasonable period of time,
but at least 30 days from the date on which Employer receives the Good Reason
Notice.

In the event that EXECUTIVE terminates his employment for Good Reason, such
termination shall be treated the same as a termination by Employer Without Cause
and EXECUTIVE shall be entitled to the same compensation and benefits as
provided under Sub-paragraph 9(e).

If EXECUTIVE terminates his employment with Employer without Good Reason, then
such termination shall be treated the same as a termination by Employer for
Cause and EXECUTIVE shall only be entitled to the compensation and benefits as
provided under Sub-paragraph 9(c). Notwithstanding anything contained in this
Agreement to the contrary, upon EXECUTIVE’s termination of employment due to
retirement under Employer’s tax-qualified defined benefit plan, EXECUTIVE shall
become fully vested in all LTI awards, stock awards, and stock options and all
such rights shall become immediately exercisable and remain exercisable for 2
years from the date of EXECUTIVE’s retirement.

 

6



--------------------------------------------------------------------------------

11. No Mitigation. EXECUTIVE shall not be required to mitigate the amount of any
payment provided in accordance with Paragraphs 9 and 10 by seeking other
employment or otherwise, nor shall the amount of any payment provided for
hereunder be reduced by any compensation earned by EXECUTIVE as the result of
employment by another employer after the date of termination of employment by
Employer.

12. Disclosure of Proprietary Information.

(a) EXECUTIVE understands and acknowledges that the success of the Employer’s
business in large part depends upon the development, use and protections of
certain Proprietary Information which has been developed at substantial expense
by Employer and/or its affiliates, and which Employer and/or its affiliates will
continue to refine and develop during EXECUTIVE’s employment and thereafter.

(b) EXECUTIVE acknowledges that his work for Employer necessitates the
disclosure to him of Proprietary Information and materials of Employer and its
affiliates as well as of their customers and customer prospects which EXECUTIVE
agrees to hold in the strictest confidence unless and until the information
becomes public knowledge through no fault of his own. “Proprietary Information”
includes, but is not limited to, knowledge, information, documents or materials
or data:

 

  (i) Business information such as, but not limited to:

 

  (A) Information about marketing/business/strategic plans, analytical
techniques, market data and forecasts, production data or forecasts, and profit
data or forecasts:

 

  (B) Training programs and materials, the details of the operations of Employer
or its affiliates including compliance operations and employee manuals and
procedures, computer programs and data, internally generated forms,

 

  (C) The identity and account information of former, current or potential
customers or clients, as well as other information and records relating to such
former, current or potential customers or clients;

 

  (D) Personnel information including, without limitation, salaries, duties,
qualifications, performance levels, and terms of compensation of other
employees;

 

7



--------------------------------------------------------------------------------

  (E) The development and use of certain systems, methods and processes which
Employer or its affiliates have not made public;

 

  (ii) Technical information such as, but not limited to, inventions,
technologies, know how, methods, know-how, formulae, compositions, processes,
procedures, discoveries, machines, inventions, computer programs, computer
software, compilations of industry information, databases, and similar items or
research projects;

 

  (iii) Information pertaining to Employer’s or its affiliates future plans and
future developments such as, but not limited to, research and development or
future marketing or merchandising; and

and any other information which, if known, would be of advantage to others
competing with or doing business with Employer or its affiliates or any of their
customers or potential customers, or would be of disadvantage to Employer, its
affiliates or any of their customers, whether or not subject to patent,
trademark, or trade secret. As part of his commitment to hold this information
in strictest confidence, EXECUTIVE promises that he will not, during the Term or
at any time after Term use for himself or others, directly or indirectly, or
divulge or convey to any person not specifically authorized by Employer, any
Proprietary Information. This promise does not extend, however, to his use,
communication or disclosure of such Proprietary Information (i) as is
specifically required in the ordinary course of performing his job with
Employer, (ii) to such use, communication or disclosure as is authorized in
writing by the Board of Directors of Employer, (iii) when required to do so by a
court of law, by any governmental agency having supervisory authority over the
business of Employer or by any administrative or legislative body (including a
committee thereof) with jurisdiction to order EXECUTIVE to divulge, disclose, or
make accessible such information, or (iv) as to such confidential information
that becomes generally and lawfully known to the public or trade without
EXECUTIVE’s violation of this Paragraph 12.

(c) Further, EXECUTIVE agrees that both while he is an employee of Employer, and
after termination, for any reason, of his employment with Employer, he will take
at Employer’s request and expense any and all reasonable and lawful measures to
prevent the unauthorized use and disclosure of Proprietary Information and to
prevent unauthorized persons or entities from obtaining or using Proprietary
Information. During the same period, EXECUTIVE further agrees to refrain from
taking any actions which would constitute or facilitate the unauthorized use or
disclosure of Proprietary Information except in the ordinary course of his
duties. EXECUTIVE specifically promises (except in the ordinary course of
performing his duties), he shall not copy or cause to be made any copies,
facsimiles, recordings, reproductions, sample, abstracts or summaries of any
Proprietary Information, or to remove the same from Employer’s or its affiliates
premises.

(d) EXECUTIVE further agrees and promise to return to Employer upon request, or
immediately without request when his employment ends for whatever reason, any
and all materials of any sort and in whatever form (including all copies of such
materials)

 

8



--------------------------------------------------------------------------------

relating in any way to Employer’s or its affiliates business and in any way
obtained by him during the period of his employment with Employer which are in
his possession or control. EXECUTIVE further agrees that he will not retain any
copies of any of the foregoing, and will so represent and verify in writing to
Employer upon termination of his employment.

(e) EXECUTIVE agrees to return all materials, software and equipment which are
the property of Employer or its affiliates at the end of his employment.

13. Ownership of Intellectual Property and Business Opportunities. EXECUTIVE
agrees that all work of any type that he has or will prepare or conceives
relating to, or as a result of, his employment with Employer or its affiliates
(the “Work”) is and will be the absolute property of Employer and may be
modified, used and reused by Employer with no restrictions. The Work will
include, but will not be limited to, new ventures, business relationships,
ideas, inventions, discoveries, reports, drafts, notes of research, audits,
know-how, trade secrets, budget analysis, software programs, databases,
documentation, drawing and design, work product, renderings, sales and marketing
plans, computer codes, artwork and descriptions, whether completed or in the
process of creation, in any form whatever. EXECUTIVE agrees that any and all
intellectual property and business opportunities which has arisen or will arise
from the Work shall be the sole property of Employer. All Work performed or
created during EXECUTIVE’s employment with Employer or its affiliates is or will
be a “work made for hire” for Employer under the copyright laws of the United
States. In the event any of the Work is for any reason deemed not a “work made
for hire” or is not copyrightable material, then in consideration of the
compensation which has been or will be paid to EXECUTIVE by Employer during his
employment, EXECUTIVE hereby sells and assigns to Employer all intellectual
property rights and ownership, including all copyrights, patents, trade secrets
and other proprietary rights, to any and all Work produced by EXECUTIVE during
his employment with Employer or its affiliates. EXECUTIVE further agrees to
execute any and all documents, which from time to time become necessary, to
effectuate the assignment of those rights to Employer.

14. Non-Compete and Non-Solicitation Provisions. EXECUTIVE recognizes that his
employment with Employer affords him access to key confidential and strategic
information concerning Employer and its plans and close contact with Employer’s
customers, as well as access to information about them, which information and
contacts are of great importance to Employer’s business. Therefore, in
consideration of his continued employment by Employer, EXECUTIVE agrees that for
a period of 24 months immediately following the termination of his employment by
either party for any reason that EXECUTIVE shall not:

(a) Directly or indirectly, by, through, for or on behalf of others, own,
manage, operate, join, control or participate in the ownership, management,
operation, or control of, permit the use of his name by any business activity,
or be connected in any manner (such as in a capacity as an owner, director,
officer, shareholder, employee, manager, agent, advisor, consultant, independent
contractor, or similar capacity), with any Competing Business. For purposes of
this Agreement, “Competing Business” means any entity or person now existing or
hereafter created which is engaged in or about to become or seeking to become
engaged in research,

 

9



--------------------------------------------------------------------------------

development, production, marketing or selling any Competing Product(s).
“Competing Product(s)” means product(s). process(es), or service(s) which
compete directly or indirectly with Employer’s product(s), process(es), or
service(s) in use, being researched or developed or in the process of becoming
researched or developed as of the date of the termination of EXECUTIVE’s
employment.

(b) Directly or indirectly, by, through, for or on behalf of others, own,
manage, operate, join, control or participate in the ownership, management,
operation, or control of, or be connected in any manner (such as in a capacity
as an owner, member, director, officer, shareholder, employee, manager, agent,
advisor, consultant, independent contractor, or similar capacity), with any
business now existing or hereafter created, that is engaged in any of the
following: (i) calling upon, soliciting, diverting, taking away or accepting
business from any past or current customer or client of Employer or its
affiliates, (ii) requesting, inducing, counseling or advising any past or
current customer or client of Employer or its affiliates to cease or refrain
from doing business with Employer or FCStone; (iii) soliciting for employment,
retaining or employing, or becoming employed by, any past or present employee of
Employer or its affiliates; or (iv) requesting, inducing, counseling or advising
any other employee of Employer or its affiliates to leave the employ, of or
cease affiliation with, Employer or its affiliates.

(c) Directly or indirectly, by through, for or on behalf of others, whether
individually or in a capacity as an owner, member, director, officer,
shareholder, employee, manager, agent, advisor, consultant, independent
contractor, or similar capacity, in any way interfere with, or counsel or permit
others to interfere with, Employer or its affiliates, or disparage Employer, its
affiliates or their officers, directors, employees, agents and representatives,
including but not limited to the good business reputation of Employer, its
affiliates or their officers, directors, employees, agents and representatives.
Employer and EXECUTIVE agree and understand that nothing in this Sub-paragraph
14(c) or this Agreement is in anyway intended to prohibit, limit, or prevent
EXECUTIVE or Employer or Employer’s Board members or employees from providing
truthful testimony in a court of law, to a regulatory or law enforcement agency
or pursuant to a properly issued subpoena, and such testimony would not be
deemed to be a violation of this Sub-paragraph 14(c).

(d) EXECUTIVE agrees to keep Employer advised of his employment status during
the two year term of the non-competition and non-solicitation provisions.
EXECUTIVE further agrees to advise any prospective employer of his obligations
under Paragraphs 12-14.

(e) Notwithstanding the provisions of this Paragraph 14, EXECUTIVE may have an
ownership interest of 1% or less in any publicly held company without violating
his obligations under this Paragraph 14.

EXECUTIVE ACKNOWLEDGES THAT THE BUSINESS OF EMPLOYER AND ITS AFFILIATES IS A
WORLDWIDE BUSINESS AND IS SUCH THAT PERSONAL RELATIONSHIPS WITH CUSTOMERS AND
GOOD WILL ARE IMPORTANT AND OF SIGNIFICANT VALUE TO EMPLOYER, THAT THE BUSINESS
IS PRIMARILY CONDUCTED BY TELEPHONE

 

10



--------------------------------------------------------------------------------

OR ELECTRONIC COMMUNICATION SUCH THAT GEOGRAPHIC LOCATION IS NOT CRITICAL TO THE
CONDUCT OF SUCH BUSINESS; THAT EMPLOYER AND ITS AFFILIATES HAVE INVESTED AND
WILL INVEST SUBSTANTIAL RESOURCES IN THE DEVELOPMENT OF THEIR BUSINESSES, AND
THAT THE FOREGOING COVENANT IS NECESSARY FOR EMPLOYER’S AND ITS AFFILIATES
PROTECTION AND TO INDUCE EMPLOYER AND ITS AFFILIATES TO MAKE SUCH INVESTMENT.
EXECUTIVE FURTHER ACKNOWLEDGES AND WARRANTS THAT SUCH COVENANT IS REASONABLE IN
SCOPE AND DURATION HAVING DUE REGARD FOR THE RIGHTS OF ALL PARTIES. EXECUTIVE
FURTHER ACKNOWLEDGES AND WARRANTS THAT AS A RESULT OF HIS HIGH-LEVEL EXECUTIVE
POSITION WITH EMPLOYER, HE HAS VALUABLE AND IMPORTANT PROPRIETARY KNOWLEDGE
ABOUT EMPLOYER’S BUSINESS AND THAT THERE IS THE RISK OF INEVITABLE DISCLOSURE OF
THAT PROPRIETARY KNOWLEDGE IF HE SUBSEQUENTLY WERE TO BE EMPLOYED BY A COMPETING
BUSINESS AND THUS THE PROVISIONS OF THIS PARAGRAPH ARE NECESSARY TO PROTECT THE
LEGITIMATE BUSINESS INTERESTS OF EMPLOYER AND ITS AFFILIATES.

15. Remedies. EXECUTIVE acknowledges and agrees:

(a) That the Proprietary Information is commercially and competitively valuable
to Employer and its affiliates and that it is vital to the success of Employer’s
and its affiliates’ business;

(b) That the unauthorized use or disclosure of said Proprietary Information, or
a violation of his promises in Paragraphs 12-14 of this Agreement would cause
irreparable harm to Employer and/or its affiliates;

(c) That by this Agreement, other similar agreements and other precautions,
Employer and its affiliates are taking reasonable steps to protect their
legitimate business interests.

(d) That the restrictions on the activities in which Employee may engage set
forth in this Agreement, and the locations and periods of time for which such
restrictions apply, are reasonably necessary in order to protect Employer’s
and/or its affiliates’ legitimate business interests; and

(e) That, in the event that EXECUTIVE breaches his obligations under Paragraph
12-14, EXECUTIVE shall repay to Employer any and all severance pay that he has
received pursuant to Paragraphs 9 or 10 and any and all stock options profits
realized by EXECUTIVE, and Employer shall have no further obligations to pay any
severance pay pursuant to this Agreement or any other agreement to EXECUTIVE.

 

11



--------------------------------------------------------------------------------

(f) That nothing herein, including subsection (e) of this Paragraph shall limit
or prohibit Employer from pursuing any remedies, whether in law or equity,
available for a breach or threatened breach of this Agreement, including the
right to seek injunctive relief and to recover monetary damages from EXECUTIVE.
The prevailing party in any such proceeding to enforce any term or provision of
this Agreement shall be entitled to payment from the other party, in addition to
any damages that may be awarded, of their reasonable attorney fees and costs
incurred in connection with such litigation.

16. Post-Employment Cooperation. EXECUTIVE agrees that, after his employment
with Employer ends, he will cooperate, in good faith and at Employer’s request,
with Employer by making himself accessible and available to provide
consultation, and truthful testimony and assistance in connection with any legal
proceeding, investigation, audit, or business matter in which Employer or any
affiliated company or its or their successors, is involved and about which
EXECUTIVE has personal knowledge or information. The parties agree that this
cooperation clause is not intended to be an unreasonable burden on EXECUTIVE and
they agree to work in good faith with each other to schedule the needed
assistance from EXECUTIVE and to be reasonable in the requests made pursuant to
this provision. Employer agrees that it shall promptly reimburse EXECUTIVE for
his reasonable and documented out-of-pocket expenses incurred in connection with
his rendering assistance or cooperation pursuant to this Paragraph 16 and
(ii) EXECUTIVE shall be reasonably compensated at the rate of $100 per hour for
his time, in excess of 4 hours in the aggregate, spent providing assistance or
cooperation pursuant to this Paragraph 16, to the extent allowed by law. The
parties understand and agree that EXECUTIVE will be entitled to no compensation
for his time spent preparing for or testifying pursuant to a subpoena or other
court or agency decision or order.

17. Notices. Any notice required or desired to be given under this Agreement
shall be deemed given if in writing sent by certified mail to EXECUTIVE’s
residence in the case of EXECUTIVE, or to the attention of the then-CEO or
Chairman of the Board in the case of Employer.

18. Severability and Waiver. Should any provision of this Agreement be declared
or be determined by an arbitrator or any court of competent jurisdiction to be
illegal or invalid, such provision shall be deemed no longer a part of this
Agreement, but the remaining parts, terms or provisions will remain in full
force and effect. The failure of any party at any time to require performance of
any provision of this Agreement shall in no manner affect the right to enforce
the same. A waiver by any party of any breach of any provision of this Agreement
shall not operate, or be construed as, a waiver by such party of any breach of
any other provision, or as a waiver of any later breach.

19. Assignment. EXECUTIVE acknowledges that the services to be rendered by
EXECUTIVE are unique and personal. Accordingly, EXECUTIVE may not assign any of
EXECUTIVE’s rights or delegate any of EXECUTIVE’s duties or obligations under
this Agreement. The rights and obligations of Employer under this Agreement
shall inure to the benefit of and shall be binding upon the successors and
assigns of Employer.

 

12



--------------------------------------------------------------------------------

20. Governing Law. This Agreement is made and entered into in the State of
Missouri, and shall in all respects be interpreted, enforced and governed under
the laws of said State, without regard to the application of Missouri’s choice
of law rules. The language of all parts of this Agreement shall in all cases be
construed as a whole, according to its fair meaning, and not strictly for or
against any of the parties.

21. Arbitration. Any controversy or claim arising out of or relating to this
Agreement or the breach thereof (including, without limitation, disputes under
Title VII, the ADEA, the ADA, the FMLA, and other state and federal
discrimination, employment or wage laws) shall be settled by arbitration in
Kansas City, Missouri, by an arbitrator chosen by the parties. The arbitration,
whether administered by a private arbitrator chosen by the parties or by the
American Arbitration Association, shall be conducted in accordance with the
employment dispute rules then existing of the American Arbitration Association,
and judgment upon the award rendered may be entered in any court having
jurisdiction thereof. The parties shall be free to pursue any remedy before the
arbitrator that they shall be otherwise permitted to pursue in a court of
competent jurisdiction. The award of the arbitrator shall be final and binding.
The costs of the arbitration, including administration costs and arbitrator
fees, shall be borne by the party that incurred them. Notwithstanding this
arbitration provision, the parties agree and understand that Employer is not
required to submit a dispute involving EXECUTIVE’s alleged breach of his
obligation under Paragraphs 12-14 to arbitration and may commence an action in a
court of competent jurisdiction with respect to such claim.

22. Tax-Related Matters.

(a) Withholding. Employer may withhold from any amounts payable under this
Agreement such federal, state and local taxes as may be required to be withheld
pursuant to applicable law or regulations.

(b) Sections 280G/4999 Golden Parachute Tax. If during or after the Term,
EXECUTIVE becomes subject to the excise tax (the “Parachute Excise Tax”) imposed
by Section 4999 of the Internal Revenue Code of 1986, as amended from time to
time (the “Code”), the parties will handle the situation in conformity with
Section 4.5 of the CIC Plan.

(c) Section 409A.

 

  (1) Full Compliance. It is the intent of the parties that all compensation and
benefits payable or provided to EXECUTIVE (whether under this Agreement or
otherwise) shall fully comply with the requirements of Code Section 409A. The
Company agrees that it will not, without EXECUTIVE’s prior written consent, take
any action, or refrain from taking any action, that would result in the
imposition of tax, interest and/or penalties upon EXECUTIVE under Code
Section 409A, and that it will hold EXECUTIVE harmless if any action it takes
results in the imposition of such tax, interest and/or penalties.

 

13



--------------------------------------------------------------------------------

  (2) Specified Employee. Notwithstanding anything contained in this Agreement
to the contrary, if EXECUTIVE is a “specified employee” (determined in
accordance with Code Section 409A and Treasury Regulation Section 1.409-3(i)(2))
as of the Termination Date, and if any payment, benefit or entitlement provided
for in this Agreement or otherwise both (i) constitutes a “deferral of
compensation” within the meaning of Code Section 409A (“Nonqualified Deferred
Compensation”) and (ii) cannot be paid or provided in a manner otherwise
provided herein or otherwise without subjecting EXECUTIVE to additional tax,
interest and/or penalties under Code Section 409A, then any such payment,
benefit or entitlement that is payable during the first 6 months following the
Termination Date shall be paid or provided to EXECUTIVE in a lump sum cash
payment to be made on the earlier of (x) EXECUTIVE’s death or (y) the first
business day of the seventh calendar month immediately following the month in
which the Termination Date occurs.

 

  (3) Expense Reimbursements. Notwithstanding anything contained in this
Agreement to the contrary, except to the extent any reimbursement, payment or
entitlement does not qualify as Nonqualified Deferred Compensation, (i) the
amount of expenses eligible for reimbursement or the provision of any in-kind
benefit (as defined in Section 409A) to EXECUTIVE during any calendar year will
not affect the amount of expenses eligible for reimbursement or provided as
in-kind benefits to EXECUTIVE in any other calendar year, (ii) the
reimbursements for expenses for which EXECUTIVE is entitled shall be made on or
before the last day of the calendar year following the calendar year in which
the applicable expense is incurred and (iii) the right to payment or
reimbursement or in-kind benefits may not be liquidated or exchanged for any
other benefit.

 

  (4)

Reimbursement of Expenses in Connection with a Separation from Service.
Notwithstanding anything contained in this Agreement to the contrary, any
payment or benefit under Paragraph 9 or otherwise due to a “separation from
service” (as such term is described in Code Section 409A and the Treasury
Regulations) that is exempt from Code Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(9)(v) shall be paid or provided to EXECUTIVE only
to the extent the expenses are not incurred or the benefits are not provided
beyond the last day of the second taxable year of EXECUTIVE following the
taxable year of EXECUTIVE in

 

14



--------------------------------------------------------------------------------

 

which the separation from service occurs; provided, however that Employer
reimburses such expenses no later than the last day of the third taxable year
following the taxable year of EXECUTIVE in which the separation from service
occurs.

 

  (5) Involuntary Separation due to Good Reason. Notwithstanding anything
contained in this Agreement to the contrary, EXECUTIVE may only terminate his
employment for Good Reason in accordance with Paragraph 10 only if such
termination of employment complies with Treasury Regulation Section 1.409A-1(n)
(2). It is the intent of the Parties that the definition of Good Reason and the
separation-from-service procedures specified in Paragraph 10 fully comply with
Treasury Regulation Section 1.409A-1(n) (2).

 

  (6) Tax Gross-Ups. Notwithstanding anything contained in this Agreement to the
contrary, all tax gross-ups provided in connection with any payment made
pursuant to this Agreement shall be paid by the end of EXECUTIVE’s taxable year
next following EXECUTIVE’s taxable year in which EXECUTIVE (or Employer on his
behalf) remits the related taxes, and which shall otherwise fully complies with
Treasury Regulation Section 1.409A-3(i) (1) (v).

 

  (7) Dispute Resolution Payments. Provided that if such costs are not
reimbursed in connection with a dispute exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(11), then such payment shall be made by
Employer to EXECUTIVE in the year following the year in which the dispute is
resolved.

(d) Section 83. It is the intent of the parties that all LTI compensation that
is equity-based incentive compensation be taxed under Code Section 83. EXECUTIVE
may – but is not obligated to – make an election under Code Section 83(b) within
30 days of the date of grant of any equity-based Full-Value Award.

23. Entire Agreement. This Agreement contains the entire understanding of the
parties. Except as expressly provided herein, it may be changed only by an
agreement in writing signed by both parties.

24. Board Approval Required. This Agreement will not become final, binding and
effective on Employer unless and until it has been approved through a resolution
of the Board of Directors of Employer.

 

15



--------------------------------------------------------------------------------

25. Headings. The headings of the paragraphs contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

26. Counterparts. This Agreement may be executed in two or more counterparts,
and such counterparts shall constitute one and the same instrument. Signatures
delivered by facsimile shall be deemed effective for all purposes to the extent
permitted under applicable law.

 

FCSTONE GROUP, INC.

    EXECUTIVE

By:

 

/s/ Bruce Krehbiel

    By:  

/s/ William J. Dunaway

        William J. Dunaway

Date:

  November 5, 2008     Date:   November 7, 2008

 

16